Name: 2005/363/EC: Commission Decision of 2 May 2005 concerning animal health protection measures against African swine fever in Sardinia, Italy (notified under document number C(2005) 1321)Text with EEA relevance
 Type: Decision
 Subject Matter: regions of EU Member States;  means of agricultural production;  animal product;  tariff policy;  agricultural policy;  agricultural activity;  Europe;  trade
 Date Published: 2005-10-18; 2005-05-05

 5.5.2005 EN Official Journal of the European Union L 118/39 COMMISSION DECISION of 2 May 2005 concerning animal health protection measures against African swine fever in Sardinia, Italy (notified under document number C(2005) 1321) (Text with EEA relevance) (2005/363/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Decision 2003/514/EC of 10 July 2003 concerning health protection measures against African swine fever in Sardinia, Italy (4) was adopted in response to the presence of African swine fever in the province of Nuoro, Sardinia, Italy. (2) In 2004, a serious recrudescence of African swine fever occurred in Sardinia. African swine fever must still be considered an endemic disease in the domestic and feral pig population of the province of Nuoro. Some outbreaks of that disease in domestic pigs have, however, also been notified in other provinces of Sardinia. (3) The disease situation is liable to endanger the pig herds in other regions of Italy and in other Member States, in view of trade in live pigs, pig semen, ova and embryos and pig meat, pig meat products and other products containing pig meat. (4) Italy has taken measures to combat African swine fever in Sardinia within the framework of Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (5). (5) Italy has reviewed the measures taken so far to combat the disease in the light of the recrudescence of the disease in 2004. (6) Commission Decision 2005/362/EC of 2 May 2005 approving the plan for the eradication of African swine fever in feral pigs in Sardina, Italy (6) was adopted in order to approve the plan for the eradication of African swine fever in feral pigs submitted by Italy. (7) In the light of the current epidemiological situation, it is appropriate to apply further Community measures to the whole territory of Sardinia as regards the movement of live pigs and pig semen, ova and embryos and the dispatch of pig meat, pig meat products and products containing pig meat. (8) It is appropriate to provide for certain derogations from the measures provided for in this Decision for pig meat originating from pigs which have entered Sardinia as pigs for slaughter in accordance with Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (7) or Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (8) or Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (9) or that satisfies certain requirements of this Decision. (9) It is also appropriate to provide for certain derogations for pig meat products and other products containing pig meat obtained from meat that entered Sardinia as fresh pig meat in accordance with Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (10) or in accordance with Directive 2002/99/EC or that comply with Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin (11) or that satisfy certain requirements of this Decision. (10) In order to ensure that pig meat, pig meat products and other products containing pig meat, not fulfilling certain animal health requirements are not dispatched from Sardinia and to ensure the traceability of such pig meat and products, the pig meat should be specially marked. These special marks must be such that they cannot be confused with the oval stamp for pig meat provided for in point 50 of Chapter XI of Annex I to Directive 64/433/EEC, or after its date of application the health mark in accordance with Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (12), and with the oval stamp for pig meat products and other products containing pig meat provided for in point 4 of Chapter VI of Annex B to Directive 77/99/EEC, or after its date of application the identification mark in accordance with Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (13). (11) Decision 2003/514/EC should therefore be repealed. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision lays down animal health rules on: (a) the movement of live pigs, pig semen, ova and embryos and the dispatch of pig meat, pig meat products and any other products containing pig meat originating from Sardinia; and (b) the marking of pig meat, pig meat products or any other products containing pig meat in Sardinia. Article 2 Definitions For the purpose of this Decision, the following definitions shall apply: (a) pig as defined in Article 2(a) of Directive 2002/60/EC; (b) pig meat means all parts of pigs which are suitable for human consumption; (c) pig meat products means processed products resulting from the processing of pig meat or from the further processing of such processed products, so that the cut surface shows that the product no longer has the characteristics of fresh meat; (d) other products containing pig meat means products for human consumption containing pig meat or pig meat products. Article 3 Prohibition on the movement of live pigs, pig semen, ova and embryos and on the dispatch of pig meat, pig meat products and any other products containing pig meat from Sardinia Italy shall prohibit the following: (a) the movement of live pigs from Sardinia; (b) the movement of pig semen, ova and embryos from Sardinia; and (c) the dispatch of pig meat, pig meat products and any other products containing pig meat from Sardinia. Article 4 Special marking of pig meat, pig meat products and any other products containing pig meat in Sardinia Italy shall ensure that the pig meat, pig meat products and any other products containing pig meat originating from pigs slaughtered in Sardinia are marked with a special health or identification mark which cannot be confused with the Community stamp and shall, in particular, not be oval. Article 5 Derogation from Articles 3 and 4 as regards pig meat 1. By way of derogation from Article 3(c), Italy may authorise the dispatch of pig meat from Sardinia to areas outside Sardinia if the conditions provided for in paragraphs 2 to 5 of this Article are fulfilled. 2. The pig meat must originate: (a) either from pigs: (i) which have entered Sardinia as pigs for slaughter in accordance with Directive 64/432/EEC or Directive 72/462/EEC or Directive 2004/68/EC; and (ii) which comply with the conditions set out in Annex II(A); (b) or from pigs: (i) which have been kept for at least four months before the date of transport to the slaughterhouse on the holding of origin in Sardinia which must be located outside the areas listed in Annex I; and (ii) which comply with the conditions set out in Annex II. 3. The pig meat shall be produced, stored and processed in establishments: (a) which are approved for that purpose by the competent authority; and (b) in which the pig meat is produced, stored or processed separately from other meat not complying with paragraph 2. 4. By way of derogation from Article 4 of this Decision, the pig meat must be marked with the oval stamp provided for in point 50 of Chapter XI of Annex I to Directive 64/433/EEC or, after its date of application, with the health mark in accordance with Regulation (EC) No 854/2004. 5. The pig meat shall be: (a) subjected to veterinary certification in accordance with Article 5 of Directive 2002/99/EC; and (b) be accompanied when leaving Sardinia by the intra trade certificate laid down in Commission Regulation (EC) No 599/2004 (14) completed with the specific sanitary requirement set out in Annex III to this Decision. Article 6 Derogation from Articles 3 and 4 as regards pig meat products and any other products containing pig meat 1. By way of derogation from point (c) of Article 3, Italy may authorise the dispatch of pig meat products and any other products containing pig meat from Sardinia to areas outside Sardinia if the conditions provided for in paragraphs 2 to 5 of this Article are fulfilled. 2. The products must either: (a) be obtained from meat that has entered Sardinia as fresh pig meat in accordance with Directive 64/433/EEC or Directive 2002/99/EC; or (b) be obtained from pig meat that complies with Article 5 of this Decision; or (c) comply with Article 4(1) of Directive 2002/99/EC and have undergone a treatment that is effectively recognised to eliminate the African swine fever virus as set out in Annex III to that Directive 3. The products shall be produced, stored and processed in establishments: (a) which are approved for that purpose by the competent authority; and (b) in which only products complying with paragraph 2 are produced, stored or processed. 4. By way of derogation from Article 4, the products must be marked with the oval stamp provided for in point 4 of Chapter VI of Annex B to Directive 77/99/EEC or, after its date of application, with the identification mark in accordance with Regulation (EC) No 853/2004. 5. The products shall be: (a) subjected to the veterinary certification in accordance with Article 5 of Directive 2002/99/EC; and (b) be accompanied when leaving Sardinia by the intra trade certificate laid down by Regulation (EC) No 599/2004 completed with the specific sanitary requirement set out in Annex IV to this Decision. Article 7 Communication to the Commission and the other Member States Italy shall communicate to the Commission and the other Member States, every six months from the date of Decision, the following: (a) the updated list of the approved establishments referred to in Articles 5(3) and 6(3); and (b) the list of all consignments of pig meat, pig meat products and any other products containing pig meat that have been certified as provided for in Articles 5(4) and 6(4); and (c) any relevant information on the application of this Decision. Article 8 Repeal Decision 2003/514/EC is repealed. Article 9 Addressees This Decision is addressed to the Member States. Done at Brussels, 2 May 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 18, 23.1.2003, p. 11. (4) OJ L 178, 17.7.2003, p. 28. (5) OJ L 192, 20.7.2002, p. 27. Directive as amended by the 2003 Act of Accession. (6) See page 36 of this Official Journal. (7) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 1/2005 (OJ L 3, 5.1.2005, p. 1). (8) OJ L 302, 31.12.1972, p. 28. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (9) OJ L 139, 30.4.2004, p. 321. (10) OJ 121, 29.7.1964, p. 2012/64. Directive as last amended by the 2003 Act of Accession. (11) OJ L 26, 31.1.1977, p. 85. Directive as last amended by the 2003 Act of Accession. (12) OJ L 139, 30.4.2004, p. 206. Regulation as amended by Regulation (EC) No 882/2004 (OJ L 165, 30.4.2004, p. 1). (13) OJ L 139, 30.4.2004, p. 55. (14) OJ L 94, 31.3.2004, p. 44. ANNEX I Areas of Sardinia as referred to in point (b)(i) of Article 5(2) (a) In the province of Nuoro: the whole territory. (b) In the province of Sassari: the territory of the municipalities of Ala dei Sardi, Anela, Banari, Benetutti, Bessude, Bonnanaro, Bono, Bonorva, Borutta, Bottidda, Budduso, Bultei, Burgos, Cheremule, Cossoine, Esporlatu, Giave, Illorai, Ittireddu, Mores, Nughedu di San Nicolo, Nule, Pattada, Siligo, Thiesi and Torralba. ANNEX II Conditions as referred to in Article 5(2) Section A General provisions for pigs referred to Article 5(2)(a) and (b) On arrival at the slaughterhouse, the pigs referred to in Article 5(2)(a) and (b) are kept and slaughtered separately from other pigs, not complying with the provisions of Article 5(2) so that any direct or indirect contact is prevented. Section B Specific provisions for pigs referred to in Article 5(2)(b) 1. The holding of origin of the pigs referred to in Article 5(2)(b) shall comply with the following: (a) be located at least 10 km distant from any outbreak of African swine fever which has occurred in the three months prior to the date of transport to the slaughterhouse of the pigs referred to in Article 5(2)(b); (b) be located in a province where a plan for the surveillance and prevention of African swine fever is in place under the supervision of the competent authority and where monitoring and prevention measures have been regularly applied accordingly; (c) no pigs have been introduced into the holding during the 30 days prior to the date of transport to the slaughterhouse of the pigs referred to in Article 5(2)(b); (d) be approved by the competent veterinary authority for the purpose in this point. 2. The pigs referred to in Article 5(2)(b) shall be transported from the holding of origin referred to in point 1 of this Section to a slaughterhouse subject to the following conditions: (a) an official veterinarian has carried out the following: (i) the checking and sampling procedures set out in Chapter IV, D of the Annex to Commission Decision 2003/422/EC (1); the derogation on the sampling of the pigs set out in point 6 of that Chapter IV, D shall apply mutatis mutandis; and (ii) a check of the register and the pig identification marks provided for in Articles 4 and 5 of Council Directive 92/102/EEC (2); (b) the checking and sampling procedures referred to in point (a) have shown no evidence of African swine fever and the check referred to in that point shows compliance with Articles 4 and 5 of Directive 92/102/EEC; (c) the vehicles used for the transport of the pigs referred to in Article 5(2)(b) were cleansed and disinfected in accordance with Article 12 of Directive 2002/60/EC and sealed by the competent authority prior to the transport; (d) the competent authority responsible for the slaughterhouse is informed of the intention to send the pigs referred to in Article 5(2)(b) and that authority notifies the competent authority responsible for the holding of origin of their arrival. 3. During ante and post mortem inspection carried out at the slaughterhouse, the competent authority takes into account any signs of the presence of African swine fever. (1) OJ L 143, 11.6.2003, p. 35. (2) OJ L 355, 5.12.1992, p. 32. ANNEX III to Commission Decision 2005/363/EC ANNEX IV to Commission Decision 2005/363/EC